Title: From George Washington to John Hanson, 20 February 1782
From: Washington, George
To: Hanson, John


                  
                     Sir,
                     Philada 20th Feby 1782
                  
                  Since my letter to your Excellency of the 18th Instt I have been honored with the public & secret Resolves of Congress of the same date, the first empowering me to appoint Commissioners for the purposes therein mentioned, the last prohibiting the exchange of Lieutt General Lord Cornwallis by composition—which is the only mode by which he can be exchanged, except for a Civil Character, we having no Military Grade answerable to his.
                  I find my self so exceedingly embarrassed by the operation of the Secret Resolve, that I hope Congress will excuse me for pointing out the difficulties in which it involves me personally, and the manner in which it affects—as I conceive—the public good.
                  By the public Resolve all former restrictions are taken off and I am at liberty to go into a general exchange without limitation—when it therefore shall be found that Lord Cornwallis is still detained, those officers of ours (particularly our full Colonels most of whom can only be exchanged on composition) who will be sufferers on that account will naturally apply to me for the Reasons—I must either submit to their opinions on a conduct so apparently strange, or to justify myself must be under the necessity of betraying a secret vote of Congress.
                  In order more clearly to point out the manner in which the secret Resolve, if adhered to, will operate against the public interest, I must beg leave to request the attention of Congress to a short recital of the reasons which induced me at this particular time to propose a meeting of Commissioners to the British Commander in chief.
                  On my return from Virginia the Superintendant of Finance informed me, that the Subsistance of the Prisoners of War had now become so serious a matter that there was an absolute necessity of endeavouring to obtain payment of the Money already due to us upon that account, and at all events to fix upon some certain & regular mode of payment for their Maintainance in future.
                  In order to effect these, he advised My Making proposition to Sir Henry Clinton to appoint Commissioners not only to liquidate the accounts of prisoners but to endeavour, by the establishment of a permanent Cartel, (a Matter which we have never yet been able to obtain) to adjust a number of points relative to the exchanges & accomodation of Prisoners & for want of which individuals, as well subjects of the United States as those of Great Britain, are daily suffering—Sir Henry Clinton (after several letters had passed upon the subject) acceeded to the proposition in the most extensive sense—Commissioners were named—and I only waited for the authority of Congress to enable me to invest the Commissioners on our part with proper powers—This, by the public resolve of the 18th, is amply granted, but by the subsequent secret resolve in a manner done away—The powers of our Commissioners can only have reference to the public resolve—and whatever stipulations are entered into will be, upon a confidence, that no further obstructions will be thrown in the way—The exchange of Lord Cornwallis (as heretofore) would be one of the first things demanded, & should that be rejected, as it must be, the enemy would not only have it in their power to tax us with breach of faith, but they might recede in turn from any part of their argeements, and it is to be feared that they would pitch upon that respecting the payment of the maintainance of their Prisoners, as it will be a weighty matter to them, and one which they can evade with less inconvenience than almost any other, as we have a very great number of theirs to support and they few of ours—In addition to what I have said, I have only further to remark that the Gentlemen who have been named by me to execute the Commission, have objections to going upon it, except they can meet those from the British on fair and open terms.  This can only be done, either by withdrawing the secret vote entirely, or by adhering publicly to the resolution of detaining Lord Cornwallis, and trying what can be effected under such circumstances.  The last would remove my personal scruples (if it should not be deemed a violation of the Capitulation) but I fear, as I before mentioned, that the general interest would suffer by the measure.  We never can expect that such a Cartel as will be really beneficial to us will be acceded to while an officer of Lord Cornwallis’ high rank and Family influence is excepted, or indeed while a power is reserved or implied of being able to deprive of the right of exchange any other officer who may hereafter, as a Prisoner of War became intitled to the advantages of a stipulation of such a nature as a Cartel.
                  I ever with diffidence enter into discussions of the above kind, and I am now more than commonly apprehensive that my conduct may appear reprehensible, as Congress have been pleased, upon several late applications, to adhere to their former opinions respecting Lord Cornwallis.  Had I not foreseen new difficulties arising from restricting his Exchange, I should have deemed myself as inexcusable in further controverting the will of Congress, as I should have been had I remained silent when I thought my voice might have conduced to the general good.  That that has been my only motive for taking up so much of your time I beg you will believe as sincerely as that I am with the utmost respect Yr Excellys Most Obedt & Most Hble Servt
                  
                     Go: Washington
                  
               